People v Heyward (2021 NY Slip Op 05718)





People v Heyward


2021 NY Slip Op 05718


Decided on October 20, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI
DEBORAH A. DOWLING, JJ.


2019-03583
2019-03584
2019-03585
2019-03586
(Ind. Nos. 1776/18, 10241/18;
Docket Nos. 10244/18, 26047/18)

[*1]The People of the State of New York, respondent,
vErik Heyward, appellant. 


Janet E. Sabel, New York, NY (Hannah Gladstein of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnette Traill and Sharon Y. Brodt of counsel; Jordan Miller on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from four sentences of the Supreme Court, Queens County (Evelyn L. Braun, J.), all imposed February 20, 2019, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentences imposed were excessive (see People v Sanders, 25 NY3d 337; People v Lopez, 6 NY3d 248, 255-256).
DILLON, J.P., MILLER, CONNOLLY, IANNACCI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court